



Exhibit 10.bb
polarisletterheada01.jpg [polarisletterheada01.jpg]
2100 Highway 55
Medina, MN 55340-9770
763-542-0509




December 29, 2017




Ms. Stacy Bogart
XXXXXXXXXXXX
XXXXXXXXXXX, XX XXXXX




Dear Stacy:
I am writing regarding our recent discussion about your plans to terminate your
employment with Polaris and your willingness to continue in a limited capacity
consulting role. This letter agreement (the “Agreement”) is written for the
purpose of setting forth the terms and conditions of your consulting
arrangement.
1.
Consulting Arrangement.



Your employment, duties and responsibilities as Senior Vice President - General
Counsel and Corporate Secretary will continue until January 2, 2018 (the
“Termination Date”) at which time you will transition to a consulting role
through January 29, 2018 (the “Transition Period”) to further facilitate the
transition of your duties and responsibilities. We’ve agreed that you will
provide consulting services on matters related to Polaris’ legal matters and
other matters within your experience and expertise as may be requested by me.
You will perform services for Polaris as requested, but with the understanding
that your time commitment for the performance of such services will not be more
than 20% of your average level of time commitment to Polaris during the 36 month
period prior to the Termination Date; accordingly, you and Polaris intend for
there to be a reduction in services performed sufficient to result in a
“separation from service” under Section 409A of the Internal Revenue Code as of
the Termination Date.
Compensation and Benefits.


(a)Compensation. You will be paid a flat fee of $200.00 per week. Any monies due
will be paid in accordance with Polaris’ accounts payable policy. You will be
solely responsible for the payment of all taxes with respect to the consulting
fees paid to you.


(b) Other Benefits. During the Transition Period, you will be treated as and
shall at all times act as an independent contractor, and therefore you will not
be eligible for any Polaris compensation programs or other benefits offered by
Polaris. Your currently outstanding and unvested equity awards will be forfeited
with the exception of 15,000 option shares scheduled to vest on January 27,
2018. All other unvested restricted stock awards whether time based or
performance based and option awards will be forfeited on the Termination Date.


To the extent your option awards have vested and become exercisable prior to the
end of the Transition Period (including any awards that vest as of January 29,
2018), they shall continue to be exercisable for a period of 90 days after such
date, but not after the “Expiration Date” set forth in the stock option
agreement memorializing any such stock options.
2.Entire Agreement. This Agreement constitutes the entire understanding of the
parties hereto and supersedes all prior understandings, whether written or oral,
between the parties with respect to your employment with Polaris. The
Non-Competition Agreement and the Proprietary and Conflict of Interest Agreement
entered into between you and Polaris remains in full force and effect and
nothing contained herein is intended to amend or modify the provisions of those
agreements or any replacements thereof.


Please sign and return a copy of this Agreement indicating that you accept our
offer and confirming the terms of your consulting arrangement.





--------------------------------------------------------------------------------





Very truly yours,
  /s/ Scott W. Wine    
Scott Wine
Chairman & Chief Executive Officer







Accepted and Confirmed:
Date: January 2, 2018
  /s/ Stacy Bogart
Stacy Bogart








